In cause No. 18357, 132 Okla. 286, this day decided, there was a judgment of the district court of Payne county affirmed, which was an appeal from an order of the county court of Payne county allowing a claim of P. T. O'Herin against the estate of J. R. Cardin, deceased.
In this case there is a judgment on appeal from an order of said county court, directing the same administratrix to pay said claim. The facts are substantially the same. The judgment in cause No. 18357 is decisive of the issue here, and the judgment of the district court is affirmed on authority of the said companion case. *Page 289 
BRANSON, C. J., MASON, V. C. J., and PHELPS, LESTER, HUNT, CLARK, and HEFNER, JJ., concur.